     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.629 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JOSE MANUEL ARIZMENDI DE PAZ,                     Case No.: 20-cv-955-WQH-BGS
12                                     Petitioner,
                                                         ORDER
13     v.
14     CHAD T. WOLF, Acting Secretary of
       Homeland Security; et al.,
15
                                    Respondents.
16
17    HAYES, Judge:
18           The matters before the Court are 1) the Petition for Writ of Habeas Corpus pursuant
19    to 28 U.S.C. § 2241 filed by Petitioner Jose Manuel Arizmendi de Paz (ECF No. 1); 2) the
20    Motion for Temporary Restraining Order filed by Petitioner Jose Manuel Arizmendi de
21    Paz (ECF No. 3); and 3) the Motions to File Documents Under Seal filed by Respondents
22    (ECF Nos. 5, 13).
23      I.   PROCEDURAL BACKGROUND
24           On May 22, 2020, Petitioner Jose Manuel Arizmendi de Paz filed a Petition for Writ
25    of Habeas Corpus pursuant to 28 U.S.C. § 2241. (ECF No. 1). Petitioner alleges that he is
26    an immigration detainee at the Otay Mesa Detention Center (“OMDC”) “awaiting
27    resolution of his withholding-only removal proceeding . . . .” (Id. ¶ 9). Petitioner alleges
28    that his continued detention violates his substantive due process rights due to

                                                     1
                                                                                 20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.630 Page 2 of 17



 1    “Respondents’ inaction on COVID-19 and the increasing chaos at [OMDC].” (Id. ¶ 8).
 2    Petitioner “requests that this Court order his immediate release . . . .” (Id.).
 3           On May 26, 2020, Petitioner filed a Motion for Temporary Restraining Order. (ECF
 4    No. 3). Petitioner requests “that this Court intervene and order his immediate release from
 5    [OMDC] to his committed sponsor” so Petitioner can have “the best chance of surviving
 6    his [COVID-19] infection and recovering fully.” (Id. at 8).
 7           On June 1, 2020, Respondents filed a Return to Petition for Writ of Habeas Corpus
 8    and Response in Opposition to Motion for Temporary Restraining Order. (ECF No. 7). On
 9    the same day, Respondents filed a Motion to File Documents Under Seal. (ECF No. 8). On
10    June 4, 2020, Petitioner filed an Omnibus Reply in Support of Petition for Writ of Habeas
11    Corpus and Motion for Temporary Restraining Order. (ECF No. 10).
12           On June 11, 2020, Respondents filed a Supplemental Response (ECF No. 12) and a
13    second Motion to File Documents Under Seal (ECF No. 13). On June 17, 2020, Petitioner
14    filed a Supplemental Reply. (ECF No. 16).
15     II.   FACTS
16              a. Petitioner’s Immigration History
17           Petitioner is a 36-year old citizen of Mexico. Petitioner “arrived in the United States
18    at or near San Ysidro, California, on or about May 6, 1999” and was “not then admitted or
19    paroled after inspection by an Immigration Officer.” (U.S. Department of Homeland
20    Security (“DHS”) Notice to Appear, ECF No. 7-1 at 2). On April 15, 2008, an immigration
21    judge ordered Petitioner removed to Mexico pursuant to a stipulated Order of Removal.
22    (See Order of Removal, ECF No. 7-1 at 4). Petitioner was subsequently found in the United
23    States by immigration officials and removed to Mexico on April 4, 2011; April 21, 2011;
24    May 21, 2011; June 1, 2018; September 6, 2018; and September 13, 2018.
25           On October 19, 2018, Petitioner was apprehended near the Tecate Port of Entry,
26    where he claimed a fear of persecution or torture upon returning to Mexico. Petitioner was
27    issued a Notice of Intent/Decision to reinstate his 2008 Order of Removal (See Notice of
28    Intent/Decision to Reinstate Prior Order, ECF No. 7-1 at 8) and was arrested on criminal

                                                     2
                                                                                     20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.631 Page 3 of 17



 1    immigration charges. On October 30, 2018, Petitioner was released from federal custody
 2    in the criminal case on a $1,000 bond. (See Docket No. 11, United States v. Arizmendi-
 3    Depaz, No. 18-cr-4949-BGS (S.D. Cal.), ECF No. 7-1 at 11).
 4          On December 16, 2019, Petitioner applied for a “U” (non-immigrant status) visa.
 5    (See Notice of Action, Ex. A, Decl. of John S. Tschirgi in Support of Pet. for Writ of Habeas
 6    Corpus (“Tschirgi Decl.”), ECF No. 1-4 at 14). Petitioner’s visa application is pending.
 7          On February 18, 2020, the Court dismissed the federal criminal immigration charges
 8    against Petitioner on the government’s motion. (See Docket No. 58, United States v.
 9    Arizmendi-Depaz, No. 18-cr-4949-BGS (S.D. Cal.), ECF No. 7-1 at 9, 16). Petitioner was
10    taken into DHS custody pending reinstatement proceedings for the 2008 Order of Removal.
11    On February 26, 2020, Petitioner was transferred to OMDC.
12          On March 13, 2020, Petitioner attended a telephonic reasonable fear interview with
13    an asylum officer. The asylum officer determined that Petitioner was credible and that he
14    established a reasonable fear of torture or persecution if removed to Mexico. (See
15    Reasonable Fear Finding, ECF No. 7-1 at 27, 35). On March 20, 2020, Petitioner was
16    referred to an immigration judge for a hearing. (See Notice of Referral to Immigration
17    Judge, ECF No. 7-1 at 37). Petitioner’s first hearing before the immigration judge was held
18    on April 10, 2020. Petitioner has an upcoming hearing on July 10, 2020.
19          On April 13, 2020, Petitioner filed an Application for Discretionary Release with
20    U.S. Immigration and Customs Enforcement (“ICE”). (See Appl. for Discretionary
21    Release, Ex. A, Tschirgi Decl., ECF No. 1-4 at 2). On May 13, 2020, ICE denied the
22    Application, stating that “[t]here is no appeal from this decision.” (See May 13 Denial
23    Letter, Ex. B, Tschirgi Decl., ECF No. 1-5 at 2; see also May 29 Denial Letter, ECF No.
24    7-1 at 39 (“[Petitioner] has demonstrated a flagrant disregard for U.S. Immigration laws
25    and is considered a significant flight risk. Therefore, [the] application for discretionary
26    release is denied. There is no appeal from this decision.”)).
27    ///
28    ///

                                                    3
                                                                                  20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.632 Page 4 of 17



 1              b. Petitioner’s Medical Treatment
 2          On February 26, 2020, Petitioner was seen by a registered nurse for an OMDC intake
 3    screening. Petitioner complained of mild, intermittent chest pain from a fall at his previous
 4    detention facility but denied having “any current or past medical problems.” (ICE Health
 5    Services Corps (“IHSC”) Medical Rs., ECF No. 6-1 at 145). Petitioner received a chest x-
 6    ray, which returned normal, and was medically cleared for custody. (Id. at 148).
 7          On February 27, 2020, Petitioner was seen by a registered nurse for rib and back
 8    pain from the fall at his previous detention facility. Petitioner told the nurse that he had a
 9    thirteen-year history of sciatica, and the nurse prescribed pain medication and instructed
10    Plaintiff on pain management techniques. (Id. at 142-43). On February 28, 2020, Petitioner
11    attended a follow-up appointment. Petitioner told the nurse practitioner that he had a ten-
12    year history of sciatic back pain and “reflux disease.” (Id. at 139). The nurse diagnosed
13    Petitioner with “[g]astro-esophageal reflux disease” (“GERD”) and prescribed Petitioner
14    pain medication to treat back pain and omeprazole to treat GERD. (Id.).
15          On March 3, 2020, Petitioner was seen by a registered nurse for his initial physical
16    exam at OMDC. When asked about his medical history, Petitioner denied having any
17    chronic medical condition, asthma, or diabetes. (See id. at 135 (“Do you have Asthma?
18    Denies;” “Do you have Diabetes? Denies;” “Do you have a chronic medical condition?
19    No.”). On March 13, 2020, Petitioner was transferred to the Adelanto ICE Processing
20    Center. On March 18, 2020, Petitioner was transferred back to OMDC.
21          On March 19, 2020, Petitioner was examined by a registered nurse for an OMDC
22    intake screening and by a nurse practitioner for a physical exam. When asked if he had
23    “any current or past medical problems,” Petitioner stated that he had GERD for thirteen
24    years. (Id. at 117). Petitioner denied having asthma or diabetes. (Id. at 121). Petitioner was
25    screened for COVID-19 symptoms due to “[c]ontact with and (suspected) exposure to
26    [COVID-19].” (Id. at 111). Petitioner denied having any symptoms of COVID-19 but
27    agreed to be placed in “isolation” in the Medical Housing Unit (“MHU”). (Id. at 112).
28    Between March 19, 2020, and March 25, 2020, Petitioner received nursing checks and vital

                                                    4
                                                                                   20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.633 Page 5 of 17



 1    signs measurements daily. On March 25, 2020, Petitioner reported “feeling good” with no
 2    symptoms of COVID-19 and was advised to return to “sick call” if he experienced
 3    symptoms. (Id. at 64-65). On March 29, 2020, Petitioner was discharged from the MHU.
 4             On April 9, 2020, Petitioner attended a telephonic appointment with a registered
 5    nurse requesting “a healthy diet” because Petitioner was “recently told he was ‘pre-
 6    diabetes.’” (Id. at 28). Petitioner was prescribed a “[d]iet for [h]ealth” on April 10, 2020.
 7    (Id. at 5). Between March 29, 2020, and April 23, 2020, Petitioner received medical care
 8    unrelated to COVID-19 on seven occasions. On May 19, 2020, Petitioner attended an
 9    appointment with a registered nurse, presenting with fatigue and a dry cough for six days
10    and occasional back pain and coughing. The nurse prescribed Petitioner an expectorant,
11    advised Petitioner to increase rest and to drink warm fluids, and ordered a COVID-19 test.
12    (Id. at 12-13). The nurse advised Petitioner to return to sick call if he experienced
13    worsening of symptoms, fever, or difficulty breathing before his next appointment.
14             Petitioner states in his Declaration that “[o]n May 24, [he] was told [he] had tested
15    positive for COVID[-]19” and was “moved to K-Pod and put in a room with six other
16    people.” (Supp. Decl. of Pet’r Jose Manuel Arizmendi de Paz (“Pet’s Supp. Decl.”), ECF
17    No. 10-3 ¶ 4). Between May 25, 2020, and June 8, 2020, Petitioner received nursing checks
18    and vital signs measurements daily. Between May 25, 2020, and June 2, 2020, the only
19    symptoms of COVID-19 that Petitioner reported were headache and two incidents of
20    trouble breathing at night. Petitioner was advised to return to sick call if his symptoms
21    worsened. On June 3, 2020, the nurse practitioner noted that Petitioner “would possibly
22    meet requirements to be released from isolation and would be considered non-infectious to
23    others;” however Petitioner reported that he had a “rebound feeling of symptoms”
24    including sore throat, shortness of breath, trouble breathing, chest pain or pressure, and
25    sinus pressure. (IHSC Medical Rs., ECF No. 14-1 at 34). The nurse determined that
26    Petitioner would “remain a few more days on isolation” and prescribed an albuterol inhaler.
27    (Id.).
28

                                                     5
                                                                                   20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.634 Page 6 of 17



 1          On June 5, 2020, Petitioner reported to the nurse practitioner that he continued to
 2    experience symptoms of COVID-19 but had seen “some improvement” from using the
 3    inhaler. (Id. at 26). Petitioner told the nurse that he had been “told he was prediabetic.”
 4    (Id.). On June 8, 2020, the nurse practitioner noted that Petitioner’s symptoms of COVID-
 5    19 were “persisting” but not “worsen[ing].” (Id. at 18). The nurse noted that Petitioner
 6    would be moved to the MHU for monitoring and advised Petitioner to return to sick call if
 7    his symptoms worsened.
 8          Between February 26, 2020, and June 8, 2020, Petitioner received medical services
 9    at OMDC from IHSC medical providers eighty-nine times. Petitioner’s vital signs,
10    including his temperature, blood pressure, and oxygen saturation percentage were checked
11    thirty-one times. Petitioner was weighed eighteen times and was educated on healthy
12    weight, diet, and exercise six times. (See generally, IHSC Medical Rs., ECF Nos. 6-1, 14-
13    1). Petitioner states in his Declaration that “[a]round early 2019, [he] was diagnosed as
14    being pre-diabetic.” (Decl. of Pet’r Jose Manuel Arizmendi de Paz (“Pet’s Decl.”), ECF
15    No. 1-2 ¶ 12). Petitioner submits a February 16, 2019, medical record from St. Leo Medical
16    Office in which Petitioner’s medical provider noted, “? prediabetes.” (St. Leo Medical
17    Office Progress Notes, Ex. 1, Decl. of John S. Tschirgi in Support of Reply, ECF No. 10-
18    2 at 6). Dr. Daren R. Mealer, the Western Regional Clinical Director for IHSC, states in
19    his Declaration that on June 10, 2020, Petitioner underwent a blood test that “suggests a
20    diagnosis of prediabetes . . . and confirms absence of known diabetes.” (Decl. of Dr. Daren
21    R. Mealer, ECF No. 12-1 ¶ 23). Petitioner states in his Declaration that he “ha[s] not been
22    formally diagnosed with asthma.” (Pet’s Decl., ECF No. 1-2 ¶ 17).
23             c. Conditions at OMDC
24          “As of May 14, 2020, [OMDC] was operating at 41.6% capacity,” with a total of
25    540 ICE detainees present on site. (Third Decl. of Warden C. LaRose (“LaRose Decl.”),
26    ECF No. 7-2 ¶ 9). Most OMDC housing pods “remain under cohort/quarantine status.” (Id.
27    ¶ 66). There is a “significantly low occupancy rate at OMDC overall and in the ICE housing
28    pods . . . .” (Id. ¶ 44). “Detainees in general population housing pods are permitted free

                                                   6
                                                                                20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.635 Page 7 of 17



 1    access to their cells and the dayroom” during certain hours. (Id.). “[D]etainees who do not
 2    wish to be around other detainees may . . . spend time either in their cells or in ample free
 3    space in the dayrooms or in the open recreation enclosures.” (Id. ¶ 45).
 4          “All detainees have been offered surgical masks to wear in the housing units to
 5    prevent the spread of droplet infection.” (Decl. of Sheri W. Malakhova, MD (“Malachova
 6    Decl.”), ECF No. 7-4 ¶ 24). Masks were offered to detainees on April 10, 2020; April 24,
 7    2020; and May 11, 2020. “OMDC detainees [are] provided . . . facial masks at no cost to
 8    the detainees.” (LaRose Decl., ECF No. 7-2 ¶ 74). “Detainee movement at OMDC has been
 9    significantly limited to reduce COVID-19 exposure. In the event a detainee from a
10    protective cohort or quarantine unit must be moved throughout the facility, he is requested
11    to wear a facial mask.” (Id. ¶ 65). “[I]f a detainee asks unit staff for a new mask because
12    his/her mask is soiled or no longer usable, detainees are provided with new masks.” (Id. ¶
13    76). “[S]taff are required to at a minimum, wear facial masks, eye protection and gloves
14    when entering a housing pod.” (Id. ¶ 49).
15          “Housing units are cleaned throughout the day and showers are cleaned two-three
16    times a day.” (Malachova Decl., ECF No. 7-4 ¶ 26; See LaRose Decl., ECF No. 7-2 ¶ 51).
17    “ICE stocks and distributes soap and sanitation supplies within detainee units so that
18    detainees can maintain personal hygiene and perform additional sanitation of tables,
19    telephones, tablets and other high contact surfaces with every use . . . .” (Malachova Decl.,
20    ECF No. 7-4 ¶ 36). OMDC provides detainees with bar soap and with liquid soap in
21    communal restroom areas. Hygiene items are provided “to detainees twice a week with no
22    restriction on obtaining bar soap.” (LaRose Decl., ECF No. 7-2 ¶ 94).
23          “IHSC has [ ] rescheduled outside elective medical appointments . . . .” (Malachova
24    Decl., ECF No. 7-4 ¶ 28). “ICE has enacted prohibitions on social visitation and facility
25    tours and . . . [p]rofessional visits have been made noncontact visits in order to prevent
26    outsiders from spreading COVID-19 to detainees.” (Id. ¶ 32). “All HSIC employees are
27    required to self-monitor for COVID-19 symptoms at the start of every shift,” “report any
28    possible symptoms to an immediate supervisor,” and “wear surgical masks in the clinic.”

                                                    7
                                                                                  20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.636 Page 8 of 17



 1    (Id. ¶¶ 29, 30). “CoreCivic and ICE staff are to stay home if they are sick, experiencing
 2    any symptoms of COVID-19, or have been in close contact with someone exposed to
 3    COVID-19.” (Id. ¶ 33). “Prescreening is being done of all staff, visitors and vendors prior
 4    to entrance to OMDC, including temperature checks . . . .” (Id. ¶ 31).
 5          “OMDC IHSC medical staff provides education on COVID-19 to detainees and
 6    OMDC staff to include the importance of hand washing and hand hygiene, covering coughs
 7    with the elbow instead of the hands, and requesting to seek medical care if they feel ill.”
 8    (Id. ¶ 21). “Information regarding COVID-19 medical status within OMDC is provided at
 9    Town Hall meetings in each Pod by IHSC twice a week.” (Id. ¶ 25). “Detainees are
10    regularly advised of the importance of wearing facial masks and social distancing during
11    weekly Town Hall meetings, every day interactions with staff, and housing pod postings.”
12    (LaRose Decl., ECF No. 7-1 ¶ 46). “Detainees are verbally instructed as to their ability to
13    obtain replacement facial masks during everyday interaction with staff, during town hall
14    meetings, and during mask distributions.” (Id. ¶ 77).
15          “The care of detainees at OMDC includes medical care for both male and female
16    detainees, daily access to sick calls in a clinical setting, onsite medical housing units,
17    mental health and dental health services, and the ability to transfer detainees to community
18    hospitals or other community resources for mental or medical health care needs.”
19    (Malachova Decl., ECF No. 7-4 ¶ 9). “Medication distribution and Sick Call assessments,
20    provider Sick Call, and Chronic Care assessments take place in cohort/quarantine pods . .
21    . with the exception of IHSC medical staff determining that further assessment/care must
22    be performed in the Medical Unit . . . . IHSC medical staff also conduct daily rounds to the
23    housing pods to check on patients, collect Sick Call requests, and respond to urgent health
24    care requests/needs.” (LaRose Decl., ECF No. 7-2 ¶ 64).
25          “Any detainee having symptoms of COVID-19 is . . . referred to a medical provider
26    for further evaluation.” (Malachova Decl., ECF No. 7-4 ¶ 14). “The provider’s analysis
27    from the detainee’s evaluation will determine what testing the detainee will undergo.” (Id.).
28    “Depending on the severity of the symptoms, the detainee may stay in [their unit] pending

                                                    8
                                                                                  20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.637 Page 9 of 17



 1    outcome of testing or may be relocated to the Medical Unit for observation/care.
 2    Symptomatic detainees are not automatically relocated to a different housing location so
 3    as not to expose detainees who are ultimately negative for COVID-19 infection, to
 4    detainees who are already positive for COVID-19 or who may ultimately test positive for
 5    COVID-19.” (LaRose Decl., ECF No. 7-2 ¶ 60). “If a detainee is subject to testing as
 6    determined by IHSC, the detainee’s housing unit is placed on cohort/quarantine status,
 7    pending results of the testing for the suspected detainee. Quarantine may be discontinued
 8    following a 14-day period with no new cases, following the last positive test result.” (Id. ¶
 9    61; see Malachova Decl., ECF No. 7-4 ¶ 15).
10           “In the event that a detainee at OMDC is diagnosed with COVID-19, IHSC will
11    perform a medical assessment to determine the detainee’s degree of illness.” (Malachova
12    Decl., ECF No. 7-4 ¶ 15). Detainees who have tested positive for COVID-19 may be
13    housed individually in the MHU or in a cohort in the MHU, the K Pod, or the L Pod,
14    depending on the degree of illness. “The MHU at the OMDC contains 14 single rooms,
15    including six negative pressure rooms (airborne infection isolation rooms).” (Id.). “Low
16    custody ICE detainees who are COVID-19 positive are assigned to K Pod.” (LaRose Decl.,
17    ECF No. 7-2 ¶ 16). As of May 14, 2020, the K Pod was “at 40% capacity.” (Id. ¶ 32). “Staff
18    who enter housing locations with COVID-19-positive [detainees] are required to wear
19    appropriate PPE, including N-95 respirators, eye protection, gloves, and gowns/coveralls.”
20    (Id. ¶ 63).
21           “IHSC will provide medical care to detainees who are diagnosed with COVID-19 to
22    the point that it determines a detainee requires hospital care.” (Malachova Decl., ECF No.
23    7-4 ¶ 15). “Medical care is provided by IHSC staff 24 hours a day, seven days a week.”
24    (Id. ¶ 22). The medical clinic at the OMDC includes a full time physician (internal medicine
25    specialist), nurses, radiology technicians, records technicians, pharmacists, and pharmacy
26    technicians . . . . The medical clinic has . . . the capability of conducting its own x-ray
27    examinations for COVID-19-related pneumonia. The medical clinic . . . is [ ] capable of
28    dispensing needed medications.” (Id. ¶ 78). “In case of any clinical deterioration,

                                                    9
                                                                                  20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.638 Page 10 of 17



 1     [detainees] will be referred to a local hospital.” (Decl. of Kelley Beckhelm (“Beckhelm
 2     Decl.”), ECF No. 7-3 ¶ 13).
 3           “COVID-19 positive and exposed detainees may participate in recreation activities
 4     but may not intermix with general population detainees that have not been tested.” (LaRose
 5     Decl., ECF No. 7-2 ¶ 83). A positive COVID-19 detainee can be released from isolation
 6     when “the detainee is 14 days past their first onset of symptoms and they have been
 7     symptom-free for three days.” (Malachova Decl., ECF No. 7-4 ¶ 16). “A housing location
 8     that is used strictly for housing COVID-19 positive detainees may be released from cohort
 9     once all the detainees in that location have recovered and returned to general population,
10     and no newly positive detainees are housed in that unit.” (LaRose Decl., ECF No. 2 ¶ 62).
11           “New admissions to OMDC have been significantly limited since approximately
12     April 2, 2020, except for a few cases where there was a critical need.” (Beckhelm Decl.,
13     ECF No. 7-3 ¶ 12). New admissions and transfers to OMDC are screened by IHSC.
14     “[D]etainees who present symptoms of COVID-19 will be placed in isolation, where they
15     will be tested.” (Id. ¶ 13; see Malachova Decl., ECF No. 7-4 ¶ 13). “If testing is positive,
16     they will remain isolated and treated.” (Beckhelm Decl., ECF No. 7-3 ¶ 13). New
17     admissions and transfers without symptoms but with known exposure to COVID-19 “are
18     placed in cohorts with restricted movement” and “monitored daily for fever and symptoms
19     of respiratory illness.” (Id. ¶ 14; Malachova Decl., ECF No. 7-4 ¶ 13).
20           Detainees continue to be released from OMDC. ICE “continue[s] to process
21     removals and releases via parole or posting of bond” and “requests . . . for other forms of
22     release.” (Beckhelm Decl., ECF No. 7-3 ¶¶ 20, 26). “ICE has conducted multiple reviews
23     to identify detainees who are ‘at higher risk for severe illness’ . . . to determine whether
24     release is appropriate” pursuant to “the nationwide preliminary injunction in Fraihat v.
25     ICE, --F. Supp. 3d.--, 2020 WL 1932570 (C.D. Cal. Apr. 20, 2020),” “this Court’s April
26     30, 2020 Temporary Restraining Order,” and CDC and ICE guidelines. (Id. ¶¶ 19, 24, 25).
27     As of May 15, 2020, eighty-six high-risk detainees had been released. IHSC continues to
28     notify ICE “of [ ] detainee[s] who may potentially be at higher risk for serious illness from

                                                    10
                                                                                   20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.639 Page 11 of 17



 1     exposure to COVID-19,” and Enforcement and Removal Operations continues to “conduct
 2     [ ] custody review[s] to determine whether release is appropriate.” (Id. ¶ 25). “Detainees
 3     are not released until they are medically cleared by IHSC.” (Id. ¶ 28).
 4            “Since the onset of reports of . . . [ ]COVID-19[ ], ICE epidemiologists have been
 5     tracking the outbreak, regularly updating infection prevention and control protocols, and
 6     issuing guidance to field staff on screening and management of potential exposure among
 7     detainees.” (Id. ¶ 7). “As of May 14, 2020, a total of 153 ICE detainees at OMDC had
 8     tested positive for COVID-19,” and “[o]ver 100 . . . have recovered . . . .” (LaRose Decl.,
 9     ECF No. 7-2 ¶ 11). “[T]he number of ICE detainees testing positive for COVID-19 on a
10     daily basis has significantly declined since May 5, 2020 . . . [and] [t]he number of
11     recoveries is [ ] significantly increasing . . . .” (Id. ¶ 12).
12 III.       CONTENTIONS
13            Petitioner asserts that his continued detention during the COVID-19 pandemic
14     violates his substantive due process rights under the Fifth Amendment of the United States
15     Constitution. Petitioner contends that OMDC has “failed to allow for important [ ]
16     measures” to prevent and combat the spread of COVID-19. (ECF No. 1 ¶ 31). Petitioner
17     contends that he “lack[s] access to basic hygienic cleaning materials and personal
18     protective gear.” (Id. ¶ 4). Petitioner contends there are too many detainees at OMDC for
19     Petitioner “to be able to maintain proper social distancing or sanitation practices,” and
20     OMDC staff fail to enforce social distancing measures. (Id. ¶¶ 41, 43).
21            Petitioner further contends that he suffers from medical conditions that place him at
22     a high risk of suffering complications or death from COVID-19. Petitioner contends that
23     he has been diagnosed as “pre-diabetic,” and his diet and OMDC “has caused him to gain
24     over 20 lbs.” (Id. ¶¶ 5, 69). Petitioner contends that “he experiences severe asthmatic
25     episodes––marked by difficulty breathing––whenever he gets sick . . . .” (Id. ¶ 72).
26     Petitioner contends that he has not received adequate medical care to manage his
27     underlying conditions or to treat his COVID-19 infection. Petitioner contends that the
28     conditions at OMDC deprive Petitioner of his right to reasonable safety, constitute cruel

                                                        11
                                                                                  20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.640 Page 12 of 17



 1     and unusual punishment, and violate the special relationship that the government assumes
 2     when it detains an individual. Petitioner further contends that “Respondents’ interest in
 3     ensuring that Petitioner does not abscond or endanger the public could readily be achieved
 4     through less potentially deadly means . . . .” (Id. ¶ 100).
 5           Respondents contend that Petitioner fails to show that the steps Respondents have
 6     taken to prevent and treat COVID-19 at OMDC are “objectively unreasonable.” (ECF No.
 7     at 8). Respondents contend that Petitioner’s medical records directly refute his allegations
 8     about his underlying medical conditions and the quality of medical care he is receiving at
 9     OMDC. Respondents contend that “[t]here is a strong governmental interest in assuring
10     that Petitioner, who is an extreme flight risk, will be repatriated at the conclusion of his
11     removal proceedings.” (Id. at 11).
12 IV.       DISCUSSION
13           To succeed on a habeas petition, a petitioner must show that he is “in custody in
14     violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §
15     2241(c)(3).
16               a. Relation to a Legitimate Government Purpose
17           Individuals detained pursuant to immigration violations are civil detainees.
18     Zadvydas v. Davis, 533 U.S. 678, 690 (2001). “[U]nder the Due Process Clause, a detainee
19     may not be punished prior to an adjudication of guilt in accordance with due process of
20     law.” Bell v. Wolfish, 441 U.S. 520, 535 (1979). The government violates the Due Process
21     Clause when a civil detainee is “subjected to conditions that ‘amount to punishment.’”
22     Jones v. Blanas, 393 F.3d 918, 932 (9th Cir. 2004) (quoting Bell, 441 U.S. at 536). A
23     petitioner can demonstrate punitive conditions by showing that the challenged condition
24     is: (1) expressly intended to punish; (2) not rationally related to a legitimate government
25     objective; or (3) excessive in relation to a legitimate government objective. Kingsley v.
26     Hendrickson, 576 U.S. 389, 398 (2015); see also Jones, 393 F.3d at 933-34 (holding that
27     conditions are punitive where they are “employed to achieve objectives that could be
28

                                                     12
                                                                                  20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.641 Page 13 of 17



 1     accomplished in so many alternative and less harsh methods” (citation and quotation marks
 2     omitted)).
 3            In this case, Petitioner asserts that his continued detention under the current
 4     conditions1 at OMDC is excessive in relation to government’s interests in preventing
 5     detainees from absconding and preventing harm to the public. The Supreme Court has
 6     recognized that the detention of individuals pending their removal proceedings is rationally
 7     related to the legitimate governmental interest of ensuring their appearance for their
 8     deportation proceedings and preventing danger to the community. See Zadvydas, 533 U.S.
 9     at 690. “[D]etention during deportation proceedings [is] a constitutionally valid aspect of
10     the deportation process.” Demore v. Kim, 538 U.S. 510, 523 (2003); see Jennings v.
11     Rodriguez, 138 S. Ct. 830, 836 (2018) (“Detention during [immigration] proceedings gives
12     immigration officials time to determine an alien’s status without running the risk of the
13     alien’s either absconding or engaging in criminal activity before a final decision can be
14     made.).
15            Petitioner has been removed from the United States seven times since April 2008.
16     The evidence submitted by Petitioner indicates that he has a criminal conviction for battery.
17     (See Appl. for Discretionary Release, Ex. A, Tschirgi Decl., ECF No. 1-4 at 4 (Petitioner
18     “has one traffic violation from 2016 and a January 16, 2019 conviction for CA PC § 242
19     (simple battery). On the battery charge, he was sentenced to complete 52 weeks of domestic
20
21
       1
22       The Supreme Court has not foreclosed the use of habeas corpus for conditions of confinement claims.
       See Ziglar v. Abbasi, 137 S. Ct. 1843, 1862 (2017) (leaving open the question of whether alien detainees
23     challenging “large-scale policy decisions concerning the conditions of confinement imposed . . . might be
       able to challenge their confinement conditions via a petition for a writ of habeas corpus”); Boumediene v.
24     Bush, 553 U.S. 723, 792 (2008) (declining to determine “the reach of the writ with respect to claims of
25     unlawful conditions of treatment or confinement”); Bell, 441 U.S. at 526 n. 6 (leaving for “another day
       the question of the propriety of using a writ of habeas corpus to obtain review of the conditions of
26     confinement”). Because Petitioner claims that his continued detention under the present conditions is
       unconstitutional, Petitioner can be viewed as challenging the fact of his confinement. See Preiser v.
27     Rodriguez, 411 U.S. 475, 500 (1973) (explaining that where an individual is “challenging the very fact or
       duration of his physical imprisonment, and the relief he seeks is a determination that he is entitled to
28     immediate release,” the proper remedy is a writ of habeas corpus).

                                                          13
                                                                                             20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.642 Page 14 of 17



 1     violence classes . . .”)). ICE denied Petitioner’s Application for Discretionary Release,
 2     stating, “[Petitioner] has demonstrated a flagrant disregard for U.S. Immigration laws and
 3     is considered a significant flight risk . . . . There is no appeal from this decision.” (May 29
 4     Denial Letter, ECF No. 7-1 at 39). Petitioner has an upcoming hearing with an immigration
 5     judge on July 10, 2020. Respondents have taken substantial steps to respond to the COVID-
 6     19 outbreak. OMDC is operating at about half capacity. Practices have been implemented
 7     to promote the maintenance of six feet of physical distance among detainees and staff at
 8     OMDC. Detainees are offered masks, gloves, cleaning supplies, and disinfectants and
 9     encouraged to use them. Detainees who test positive for COVID-19 are segregated from
10     the general detainee population and have 24/7 access to medical care. Respondents’ data
11     show that their responsive measures have been effective at reducing the spread of COVID-
12     19. Petitioner has experienced symptoms of COVID-19 and has received daily medical
13     monitoring and treatment. Petitioner has not demonstrated that his continued detention
14     under the current conditions at OMDC is excessive in relation to the government’s
15     legitimate objective.
16               b. Reasonable Safety and Medical Care
17           “[W]hen the State takes a person into its custody and holds him there against his
18     will, the Constitution imposes upon it a corresponding duty to assume some responsibility
19     for his safety and general well-being.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs.,
20     489 U.S. 189, 199-200 (1989); see Henry A. v. Willden, 678 F.3d 991, 998 (9th Cir. 2012)
21     (when the government takes custody of a person, it creates a “special relationship” wherein
22     the Government assumes responsibility for that person’s safety and well-being (citation
23     omitted)). The government violates the Due Process Clause if it fails to provide civil
24     detainees with “basic human needs,” including “food, clothing, shelter, medical care, and
25     reasonable safety.” DeShaney, 489 U.S. at 200.
26           The Court of Appeals for the Ninth Circuit analyzes constitutional claims based on
27     a failure to provide for basic human needs under an objective deliberate indifference
28     standard. See Castro v. Cty. of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc)

                                                     14
                                                                                    20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.643 Page 15 of 17



 1     (adopting objective deliberate indifference standard to evaluate failure to protect claim by
 2     pretrial detainee); Gordon v. Cty. of Orange, 888 F.3d 1118, 1124-25 (9th Cir. 2018)
 3     (applying the standard articulated in Castro to pretrial detainee’s claim that jail violated
 4     right to adequate medical care, explaining that “logic dictates extending the objective
 5     deliberative indifference standard articulated in Castro to medical care claims”), cert.
 6     denied, Cty. of Orange v. Gordon, 139 S. Ct. 794, 2019 U.S. LEXIS 345 (U.S. Jan. 7,
 7     2019); Smith v. Washington, 781 F. App’x 595, 597-98 (9th Cir. 2019) (applying Castro’s
 8     objective deliberate indifference test to civil detainees’ conditions of confinement claim
 9     alleging that state officials violated their constitutional rights by exposing them to tobacco
10     smoke), reh’g denied, 2019 U.S. App. LEXIS 23060 (9th Cir. Aug. 1, 2019). Under the
11     objective deliberate indifference standard, the petitioner must show:
12           (1) [t]he defendant made an intentional decision with respect to the conditions
             under which the plaintiff was confined; (2) [t]hose conditions put the plaintiff
13
             at substantial risk of suffering serious harm;(3) [t]he defendant did not take
14           reasonable available measures to abate that risk, even though a reasonable
             officer in the circumstances would have appreciated the high degree of risk
15
             involved—making the consequences of the defendant’s conduct obvious; and
16           (4) [b]y not taking such measures, the defendant caused the plaintiff’s injuries.
17
       Castro, 833 F.3d at 1071. “With respect to the third element, the defendant's conduct must
18
       be objectively unreasonable, a test that will necessarily ‘turn[ ] on the facts and
19
       circumstances of each particular case.’” Id. (alteration in original) (quoting Kingsley, 135
20
       S. Ct. at 2473).
21
             The record in this case demonstrates that Respondents are aware of the risks posed
22
       by COVID-19 and have made intentional decisions to implement responsive measures,
23
       including segregating detainees by pods, isolating groups of COVID-19-positive detainees,
24
       providing personal protective equipment (“PPE”), releasing high-risk detainees and
25
       limiting the number of new detainees to lower the OMDC population, and educating
26
       detainees and staff on the importance of utilizing PPE, hand washing, and social distancing.
27
28

                                                     15
                                                                                    20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.644 Page 16 of 17



 1     Respondents have not chosen to require detainees to wear masks or to individually
 2     quarantine every detainee who tests positive for COVID-19.
 3              Petitioner does not assert, and the record does not support a claim, that Petitioner
 4     has any condition that the CDC has determined increases the risk of severe illness or death
 5     from COVID-19.2 The record shows that Petitioner has adequate access to medical
 6     facilities. Petitioner has experienced symptoms of COVID-19, has been prescribed
 7     medication, and is receiving daily medical care. The record shows that OMDC has taken
 8     adequate steps to respond to the COVID-19 outbreak. Petitioner fails to provide evidence
 9     that the conditions at OMDC place him at a “substantial risk of suffering serious harm” or
10     that the measures Respondents have taken to address the COVID-19 outbreak are
11     “objectively unreasonable.” Id. The Court concludes that Petitioner fails to demonstrate
12     that his continued detention violates “the Constitution or laws or treaties of the United
13     States.” 28 U.S.C. § 2241(c)(3).
14         V.   CONCLUSION
15              IT IS HEREBY ORDERED that the Motion for Temporary Restraining Order filed
16     by Petitioner Jose Manuel Arizmendi de Paz (ECF No. 3) is denied.
17              IT IS FURTHER ORDERED that the Motions to File Documents Under Seal filed
18     by Respondents (ECF Nos. 5, 13) are granted.
19              IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
20     to 28 U.S.C. § 2241 filed by Petitioner Jose Manuel Arizmendi de Paz (ECF No. 1) is
21
22
23
24     2
         On April 30, 2020, the Court granted a motion for a subclass-wide temporary restraining order in
25     Alcantara v. Archambeault, et al., No. 3:20-cv-00756-DMS-AHG (S.D. Cal.). The Court provisionally
       certified a class of “[a]ll civil immigration detainees incarcerated at the Otay Mesa Detention Center who
26     are age 60 or over or who have medical conditions that place them at heightened risk of severe illness or
       death from COVID-19 as determined by CDC guidelines,” and ordered the respondents to release
27     members of the subclass from detention pursuant to certain conditions. Alcantara, No. 3:20-cv-00756-
       DMS-AHG, ECF No. 38 at 2-3. Petitioner does not assert that he is a member of the subclass provisionally
28     certified in Alcantara.

                                                          16
                                                                                             20-cv-955-WQH-BGS
     Case 3:20-cv-00955-WQH-BGS Document 17 Filed 06/25/20 PageID.645 Page 17 of 17



 1     dismissed. The Clerk of the Court shall enter judgment in favor of Respondents and against
 2     Petitioner.
 3      Dated: June 25, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   17
                                                                                20-cv-955-WQH-BGS
